DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6 are pending.  Claims 1, 3, and 5 were amended.  Claim 6 is new.

Specification
Amendments to the specification were received on 28 July 2021.  These amendments are acceptable.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al., US 2014/0214363 (hereinafter 'Hatch') in view of Yamamoto, US 2013/0116936 (hereinafter 'Yamamoto').

Regarding claim 1: Hatch teaches an information terminal ([0014, Fig 1]: discloses a measurement system 100 with a display 130 that shows information), comprising: 
at least one hardware processor ([0016, Fig 1]: one or more processors 106) configured to implement control of:
extracting a frequency band from a waveform of a signal of a machine component detected by a vibration sensor ([0021]: discloses creating a frequency spectrum from the data received from sensor 102, where the sensor is described as having a “range of vibration frequencies”, which is interpreted as equivalent to a band of frequencies),
comparing an analyzed frequency component, from the extracted frequency band, to a value corresponding to a predetermined frequency component that is predetermined to be generated by the machine component in a damaged state ([0021]: discloses determining amplitudes and frequency information from the waveform, and comparing these to known fault frequencies stored in a database 105 of fault frequencies defined by a vendor), and 
diagnosing an abnormality of the machine component as a result of comparing the analyzed frequency component to the value ([0028]: discloses comparing the detected fault frequencies against various vendor signatures contained in the database, and determining the most likely faulty bearing); and 


Hatch is silent with respect to 
extracting a predetermined frequency band from a waveform; and
comparing an analyzed frequency component from the extracted predetermined frequency band.

Yamamoto teaches a method of determining damages to bearings ([Abstract]) that includes 
extracting a predetermined frequency band ([0030]: discloses creating a pair of frequency ranges, based on theoretical characteristic frequencies of the bearing); and 
determining frequency components from the extracted predetermined frequency band ([0034]: discloses determining the highest peak frequency observed in each of the predetermined frequency ranges).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Hatch in view of Yamamoto to narrow the set of frequencies extracted from the waveform, in order to exclude large frequency peaks that result from normal operation of an undamaged bearing ([0031]). 

claim 2: Hatch in view of Yamamoto teaches the information terminal according to claim 1, as discussed above, 
wherein the database comprises a plurality of other values (Hatch: [0176]: discloses a database that includes fault frequency information from a plurality of vendors), and 
wherein the other values respectively correspond to other predetermined frequency components that are predetermined to be generated by other machine components in other damaged states (Hatch: [0029]: discloses a set of fault frequency ranges, where each range in the set is described as corresponding to “a particular bearing location”).

Regarding claim 4: Hatch in view of Yamamoto teaches the information terminal according to claim 1, as discussed above, wherein the machine component is a bearing, wherein the predetermined frequency component that is predetermined to be generated by at least one of an inner ring, an outer ring, a rolling element and a cage of the bearing (Hatch: [0004]: discloses the use of various design parameters used in constructing a bearing, including “similar or different inner race, outer race, and element dimensions” that results in different fault frequencies).

Regarding claim 5: Hatch teaches a machine component diagnosis system comprising: 
an information terminal ([0016, Fig 1]: display system 104); and 

wherein the vibration analyzer is configured to: 
	detect a vibration of a machine component ([0017, Fig 1]: discloses vibration transducers (sensors 102) that convert vibrations into an analog electrical signal); 
	extract a frequency band from a waveform of the vibration ([0021]: discloses creating a frequency spectrum from the data received from sensor 102, where the sensor is described as having a “range of vibration frequencies”, which is interpreted as equivalent to a band of frequencies); and 
	obtain spectrum data from the extracted predetermined frequency band ([0016]: discloses performing an FFT of the acquired signal to generate frequency information), and 
wherein the information terminal is configured to: 
	compare an analyzed frequency component, from the spectrum data, to a value corresponding to a predetermined frequency component that is predetermined to be generated by the machine component in a damaged state ([0021]: discloses determining amplitudes and frequency information from the waveform, and comparing these to known fault frequencies stored in a database 105 of fault frequencies defined by a vendor), and 
	diagnose an abnormality of the machine component as a result of comparing the analyzed frequency component to the value ([0028]: discloses comparing 
wherein the information terminal comprises: 
	 a database comprising the value ([0019]: discloses a table of vendor information stored in a database 105, where the table includes fault frequency information for each bearing); and
	a display ([0016, Fig 1]: display 130), and 
wherein the information terminal is configured to control the display to output a diagnosis result based on the result of comparing the analyzed frequency component to the value ([0028]: discloses displaying the vendor information for the bearing with fault frequencies that most closely match the detected vibrational frequencies).

Hatch is silent with respect to 
extracting a predetermined frequency band from a waveform; and
comparing an analyzed frequency component, from the extracted predetermined frequency band.

Yamamoto teaches a method of determining damages to bearings ([Abstract]) that includes 

determining frequency components from the extracted predetermined frequency band ([0034]: discloses determining the highest peak frequency observed in each of the predetermined frequency ranges).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Hatch in view of Yamamoto to narrow the set of frequencies extracted from the waveform, in order to exclude large frequency peaks that result from normal operation of an undamaged bearing ([0031]). 


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hatch in view of Yamamoto in view of Van Dyke et al., US 2009/0292505 (hereinafter 'Van Dyke’).

Regarding claim 3: Hatch in view of Yamamoto teaches the information terminal according to claim 2, as discussed above, further comprising: 
a display (Hatch: [0017, Fig 1]: display 130, and 
wherein the at least one hardware processor is further configured to control the display to receive a user input to the display (Hatch: [0017, Fig 1]: discloses a control panel 108 that receives user input in order to select which values to display).


wherein the user input indicates at least one of the other machine components,  
wherein, the at least one hardware processor is further configured to, in response to the user input being input to the display, implement: 
	searching the database for a second value according to the least one of the other machine components, 
		in response to the second value being found in the database, selecting the second value, and 
		in response to the second value being absent from the database, receiving specifications of the at least one of the other machine components input to the display and calculating the second value based on the specifications.

Van Dyke teaches automated troubleshooting of faults in machines that include rotating components such as bearings ([0021, 0002]) that includes 
wherein the user input indicates at least one of the other machine components ([0031]: discloses the definition of a component code based on user inputs),  
wherein, the at least one hardware processor is further configured to, in response to the user input being input to the display, implement: 
	searching the database for a second value according to the least one of the other machine components ([0084]: discloses comparing vibration spectra with a database of existing spectra ), 

		in response to the second value being absent from the database, receiving specifications of the at least one of the other machine components input to the display and calculating the second value based on the specifications ([0082]: discloses finding baseline data for a machine component from a database of baseline data in cases where the historical data dos not already exist).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Hatch in view of Yamamoto in view of Van Dyke to enable determining the properties of a component using available information, or synthesizing the properties of a previously undocumented component for user supplied data, to aid in the diagnosis of a machine exhibiting undesired vibrations.

Regarding claim 6: Hatch in view of Yamamoto teaches the machine according to claim 5, as discussed above.
Hatch in view of Yamamoto is silent with respect to wherein 
the information terminal and the vibration analyzer are separate from each and are configured to communicate to each other over a network.

Van Dyke teaches automated troubleshooting of faults in machines that include rotating components such as bearings ([0021, 0002]) that includes 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Hatch in view of Yamamoto in view of Van Dyke to support screening machines and performing fault diagnostics from a remote location, if that were of interest.

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claim 3 have been fully considered and resolve the issue of indefiniteness.  The rejection of 28 April 2021 has been withdrawn. 

35 USC §102 
Applicant’s arguments with respect to claims 1, 2, 4, and 5 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.  While the design of the Hatch’s sensor by definition creates a predefined frequency band that the sensor can detect, Hatch is silent with respect to “a predetermined frequency band” as required by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862